 



Exhibit-10.2
EXECUTION VERSION
CONSENT, WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS CONSENT, WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”) is entered into as of September 15, 2006 by and among COMSYS
SERVICES LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation (“COMSYS IT”),
PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions are referred to herein each individually
as a “Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC.,
a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability
company (“PFI”), COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS
Canada”), COMSYS Services, acting in its capacity as borrowing agent and funds
administrator for the Borrowers (in such capacity, the “Funds Administrator”),
the financial institutions from time to time parties thereto (the “Lenders”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., individually as a Lender, as administrative agent (the “Agent”), Sole
Bookrunner and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent
and as a Lender, ALLIED IRISH BANKS PLC, as co-documentation agent and as a
Lender, BMO CAPITAL MARKETS FINANCING, INC. (individually, “BMO”), as
co-documentation agent (together with ING Capital LLC and Allied Irish Banks
PLC, the “Co-Documentation Agents”) and as a Lender, and GMAC COMMERCIAL FINANCE
LLC, as syndication agent (the “Syndication Agent”) and as a Lender.
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, the Agent, the
Co-Documentation Agents, the Syndication Agent and each Lender are parties to
that certain Credit Agreement dated as of December 14, 2005 (as the same has
been and may further be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”);
     WHEREAS, the Borrowers have requested, among other things, that the Lenders
(a) increase the Revolving Loan Commitment by $25,000,000, (b) increase the Term
Loan by $7,944,685.60, with the proceeds of such increase to be used by
Borrowers on the date hereof, together with proceeds of the Revolving Loans made
on the date hereof, to prepay a portion of the outstanding principal amount of
the Second Lien Term Loan in an amount equal to $70,000,000 plus all accrued and
unpaid interest on such prepaid principal and any applicable prepayment premiums
associated with such prepayment (the “Second Lien Term Loan Prepayment”),
(c) consent to the Second Lien Term Loan Prepayment and (d) amend the Credit
Agreement in certain other respects;
     WHEREAS, in addition to the foregoing, the Credit Parties that are a party
hereto have informed the Agent and the Lenders that Holdings in the future may
elect to issue shares of common stock of Holdings (the “Contemplated Equity
Issuance”), and in connection therewith make a Holdings Intercompany Loan to
COMSYS IT in an amount equal to the Net Cash Proceeds thereof, to be
substantially contemporaneously used by COMSYS IT to prepay all or any portion
of the then outstanding principal amount of the Second Lien Term Loan plus all
accrued and unpaid interest on such prepaid principal and any applicable
prepayment premiums associated with such prepayment (the “Subsequent Second Lien
Term Loan Prepayment”)

 



--------------------------------------------------------------------------------



 



and, in connection therewith, the Borrowers have also requested that the Lenders
(a) waive the mandatory prepayment that would be required pursuant to
Section 2.1(c)(iii) of the Credit Agreement as a result of the Contemplated
Equity Issuance and (b) consent to the Subsequent Second Lien Term Loan
Prepayment; and
     WHEREAS, the Agent and the Lenders agree to accommodate such requests of
the Credit Parties, on the terms and subject to the conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.
     2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
amended as set forth in this Section 2:
     (a) Preamble. The Preamble to the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:
“CREDIT AGREEMENT dated as of December 14, 2005 among COMSYS SERVICES LLC, a
Delaware limited liability company and successor by merger to Venturi Technology
Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES, INC.,
a Delaware corporation and successor by merger to COMSYS Holding, Inc. (“COMSYS
IT”), PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions are referred to herein each individually
as a “Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC.,
a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability
company (“PFI”), COMSYS IT CANADA, INC., a North Carolina corporation, COMSYS
Services, acting in its capacity as borrowing agent and funds administrator for
the Borrowers (in such capacity, the “Funds Administrator”), the financial
institutions from time to time parties hereto, each as a Lender, and MERRILL
LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services Inc.,
individually as a Lender, as administrative agent (the “Agent”), Sole Bookrunner
and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent and as a
Lender, BMO CAPITAL MARKETS FINANCING, INC., as co-documentation agent and as a
Lender, ALLIED IRISH BANKS PLC, as co-documentation agent (together with BMO
Capital Markets Financing, Inc. and ING Capital LLC, the “Co-Documentation
Agents”) and as a Lender, and GMAC COMMERCIAL FINANCE LLC, as syndication agent
(the “Syndication Agent”) and as a Lender.”
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:

2



--------------------------------------------------------------------------------



 



“Closing Date Term Loan” has the meaning set forth in Section 2.1(a).
“Second Amendment” means that certain Consent, Waiver and Second Amendment to
Credit Agreement dated as of the Second Amendment Effective Date by and among
the Borrowers and certain other Credit Parties, the Agent, the Documentation
Agent, the Syndication Agent and the Lenders.
“Second Amendment Effective Date” means September 15, 2006.
“Second Amendment Term Loan” has the meaning set forth in Section 2.1(a).
“Second Lien Term Loan Prepayment” means the prepayment by the Borrowers of a
portion of the outstanding principal amount of the Second Lien Term Loan in an
amount equal to $70,000,000 plus all accrued and unpaid interest on such prepaid
principal and any applicable prepayment premiums associated with such
prepayment, which such prepayment shall be paid on the Second Amendment
Effective Date solely with the proceeds of the Second Amendment Term Loan and
Revolving Loans.
     (c) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the definition of the term “Financing Documents” as set
forth below in lieu of the current version of such definition contained in
Section 1.1 of the Credit Agreement:
“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Security Documents, the Information Certificate, the
Fee Letter, the Second Lien Intercreditor Agreement, any subordination agreement
to be entered into among the Agent, the Borrowers and Holdings in connection
with the Holdings Intercompany Loan, the Assignment of PS Purchase Agreement,
any fee letter between Merrill Lynch and any Borrower relating to the
transactions contemplated hereby, any Swap Contract entered into between any
Credit Party and any Eligible Swap Counterparty, and all other documents,
instruments and agreements contemplated herein or thereby and executed
concurrently by a Credit Party with or in favor of the Agent or the Lenders in
connection herewith or at any time and from time to time hereafter, as any or
all of the same may be amended, supplemented, restated or otherwise modified
from time to time.
     (d) Section 1.1. The definition of “Permitted Acquisition” contained in
Section 1.1 of the Credit Agreement is hereby amended by substituting new clause
(12) set forth below in lieu of the current version of clause (12) contained in
the definition of Permitted Acquisition:
“the total consideration paid or payable (including all transaction costs, all
Debt, liabilities and Contingent Obligations incurred or assumed and, with
respect to any Earnout or comparable payment obligation in connection therewith,
the aggregate amount reasonably expected to be paid by the Borrowers in
connection with such Earnout, as determined by the Borrowers in their reasonable
business judgment, whether or not reflected on a consolidated balance sheet of
the Borrowers and Target) for all acquisitions consummated after the Second

3



--------------------------------------------------------------------------------



 



Amendment Effective Date shall not exceed $10,000,000 in the aggregate for all
such acquisitions.”
     (e) The parties hereto desire to increase the Revolving Loan Commitment
from $120,000,000 to $145,000,000. Accordingly, in order to evidence such
increased Revolving Loan Commitment, the Commitment Annex affixed to the Credit
Agreement as Annex A is deleted in its entirety and a new Annex A in the form of
Exhibit A attached to this Amendment is substituted therefor.
     (f) The parties hereto hereby agree that the outstanding principal balance
of the Term Loan on the date hereof is $2,055,314.40 (the “Existing Term Loan”).
Each Lender severally and not jointly agrees, on the terms and subject to the
conditions set forth herein, to lend to the Borrowers on the Second Amendment
Effective Date (as defined in the Credit Agreement after giving effect to this
Amendment), the amount set forth opposite such Lender’s name in Exhibit B
attached to this Amendment under the heading “Second Amendment Term Loan”. Such
loans shall be deemed to be made in addition to the Existing Term Loan and not
in repayment thereof and shall constitute a portion of the Term Loan for all
purposes under the Credit Agreement and each Financing Document. Without
limiting the generality of the foregoing, the loans made pursuant to this
Section 2(e) shall (i) constitute Obligations under the Financing Documents and
have all of the benefits thereof, (ii) have all of the rights, remedies,
privileges and protections applicable to the Term Loan under the Credit
Agreement and the other Financing Documents, (iii) be secured by the Liens
granted to the Agent under any Security Document, (iv) be evidenced by
substitute and amended Term Notes and (v) bear interest at rates applicable to
the Term Loan under the Credit Agreement. After giving effect to the making of
the term loans pursuant to this Section 2(e), Borrowers hereby acknowledge and
agree that the principal amount of the Term Loan outstanding under the Credit
Agreement on the Second Amendment Effective Date shall be $10,000,000.
     (g) Section 2.1(a). Section 2.1(a) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(a) Term Loan Amounts. On the terms and subject to the conditions set forth
herein, the Lenders hereby agree to make to the Borrowers:
(i) on the Closing Date, a term loan in an original principal amount equal to
$10,000,000 (the “Closing Date Term Loan”); and
(ii) on the Second Amendment Effective Date, an additional term loan in an
original principal amount equal $7,944,685.60 (“Second Amendment Term Loan”; the
Closing Date Term Loan and the Second Amendment Term Loan are referred to herein
together as the “Term Loan”).
Each Lender’s obligation to fund the Term Loan shall be limited to such Lender’s
Term Loan Commitment Percentage of the Term Loan, and no Lender shall have any
obligation to fund any portion of the Term Loan required to be funded by any
other Lender, but not so funded. The Term Loan Commitment of each Lender shall
expire (x) with respect to the Closing Date Term Loan, concurrently with the
making of the Closing Date Term Loan on the Closing Date and (y) with respect

4



--------------------------------------------------------------------------------



 



to the Second Amendment Term Loan, concurrently with the making of the Second
Amendment Term Loan on the Second Amendment Effective Date. The Borrowers shall
not have any right to reborrow any portion of the Term Loan which is repaid or
prepaid from time to time.”
     (h) Section 2.1(b). Section 2.1(b) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(b) Scheduled Repayments. The Borrowers shall repay the Term Loan in equal
installments of $1,250,000 due and payable on the last day of each March, June,
September and December of each Fiscal Year, commencing on March 31, 2007, with
the remaining principal balance thereof, if any, being immediately due and
payable in full on December 31, 2008.”
     (i) Section 2.1(c)(i). Section 2.1(c)(i) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(i) for so long as any portion of the Term Loan remains outstanding, on the
ninety-fifth (95th) day following the last day of each Fiscal Year, beginning
with the Fiscal Year ending closest to December 31, 2007, an amount equal to
(A) if the Total Debt to Adjusted EBITDA Ratio, determined as of the last day of
such Fiscal Year is greater than 3.25 to 1.00, seventy five percent (75%) of
Excess Cash Flow, or (B) if the Total Debt to Adjusted EBITDA Ratio, determined
as of the last day of such Fiscal Year is less than or equal to 3.25 to 1.00,
fifty percent (50%) of such Excess Cash Flow, provided, that if the Total Debt
to Adjusted EBITDA Ratio calculated as of the last day of any Fiscal Year is
less than 2.00 to 1.00 for such Fiscal Year, then no prepayment shall be
required pursuant to this Section 2.1(c)(i) with respect to such Fiscal Year (in
each such case, Total Debt to Adjusted EBITDA Ratio shall be determined by
reference to the respective Compliance Certificate absent demonstrable error);”
     (j) Section 4.7. Section 4.7 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“The Borrowers will use the proceeds of the Closing Date Term Loan solely for
(i) transaction fees incurred in connection with the Operative Documents entered
into on the Closing Date, and (ii) the repayment on the Closing Date of Existing
Debt of the Credit Parties. The Borrowers will use the proceeds of the Second
Amendment Term Loan solely to consummate the Second Lien Term Loan Prepayment.
The proceeds of Revolving Loans shall be used by the Borrowers solely for the
purposes set forth in the preceding sentences and for working capital needs of
the Borrowers including, without limitation, for making Permitted Acquisitions,
for payment of fees and expenses in connection with amendments and waivers of
the Operative Documents and for the making of Restricted Distributions to the
extent permitted pursuant to Section 5.4.”
     (k) Compliance Certificate. Notwithstanding anything to the contrary
contained in Schedule 2 to Exhibit B to the Compliance Certificate, solely for
purposes of calculating

5



--------------------------------------------------------------------------------



 



EBITDA, the calculation of EBITDA contained therein is hereby amended to include
the following addback:
“Severance costs accrued during the period commencing on January 1, 2006 through
and including March 31, 2006, solely to the extent (i) all add backs to EBITDA
in respect of such costs do not exceed $1,900,000 in the aggregate during the
term of the Credit Agreement and (ii) such costs are deducted in the
determination of net income for the Defined Period”
     (l) Compliance Certificate. The calculation of EBITDA set forth on
Schedule 2 to Exhibit B to the Compliance Certificate is hereby further amended
by deleting the addback in respect of Sarbanes-Oxley compliance costs during the
Fiscal Year ending closest to December 31, 2005 in its entirety and including
the following addback in lieu thereof:
“Costs incurred during the Fiscal Year ending closest to December 31, 2005
and/or during the fiscal quarter ending closest to March 31, 2006 by Holdings
and its Subsidiaries in connection with required Sarbanes-Oxley compliance,
solely to the extent (i) such costs are in excess of $650,000, (ii) all add
backs to EBITDA in respect of such costs do not exceed $1,350,000 in the
aggregate during the term of the Credit Agreement and (iii) such costs are
deducted in the determination of net income for the Defined Period”
     3. Consents and Waivers.
     (a) Consent to Second Lien Term Loan Prepayment on the Second Amendment
Effective Date. Effective as of the date hereof, subject to the conditions set
forth below in this clause (a) of Section 3, upon satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement, the other Financing Documents and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation,
Section 2.1(c)(iii), Section 2.1(e), Section 2.2(c)(iv), Section 5.4 and
Section 5.6 of the Credit Agreement), the Agent and the Lenders hereby consent
to the Second Lien Term Loan Prepayment and the Corresponding Second Lien
Amendment (as defined below), provided that the effectiveness of such consent is
subject to the following conditions: (i) the Second Lien Term Loan Prepayment is
made on the date hereof solely with proceeds of the Second Amendment Term Loan
and Revolving Loans, (ii) all Second Lien Lenders shall have (A) consented to
the Second Lien Term Loan Prepayment and (B) amended the Second Lien
Intercreditor Agreement to (x) include the Revolving Loan Commitment, as
increased pursuant to the terms of this Amendment, and the Second Amendment Term
Loan as “First Lien Debt” under and as defined in the Second Lien Intercreditor
Agreement and (y) agreed that such increases in First Lien Debt shall not apply
against the basket of additional First Lien Debt permitted therein and (iii) the
Borrowers shall have provided evidence to the Agent, reasonably satisfactory to
the Agent, that the Second Lien Term Loan Prepayment has been applied as a
prepayment of the Second Lien Term Loan.
     (b) Waiver of Mandatory Prepayments in Connection with the Contemplated
Equity Issuance and Consent to Subsequent Second Lien Term Loan Prepayment.
Effective as of the date hereof, subject to the conditions set forth below in
this clause (b) of Section 3, upon

6



--------------------------------------------------------------------------------



 



satisfaction of the conditions precedent set forth in Section 4 hereof and upon
the consummation of the Contemplated Equity Issuance, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement, the other Financing Documents and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation,
Section 2.1(c)(iii), Section 2.1(e), Section 2.2(c)(iv), Section 5.4 and
Section 5.6 of the Credit Agreement), the Agent and the Lenders hereby agree to
waive the applicability of Sections 2.1(c)(iii), 2.1(e) and 2.2(c)(iv) of the
Credit Agreement solely with respect to the Net Cash Proceeds received in
connection with the Contemplated Equity Issuance to the extent used to make the
Subsequent Second Lien Term Loan Prepayment and consent to such Subsequent
Second Lien Term Loan Prepayment, provided that the effectiveness of such waiver
and consent is subject to the following conditions: (i) the Subsequent Second
Lien Term Loan Prepayment is made solely with Net Cash Proceeds from the
Contemplated Equity Issuance, (ii) all such Net Cash Proceeds shall be promptly
loaned by Holdings to COMSYS IT in the form of a Holdings Intercompany Loan and
such Net Cash Proceeds shall be promptly used by COMSYS IT to make the
Subsequent Second Lien Term Loan Prepayment, (iii) in the event such Net Cash
Proceeds are in excess of the amount necessary to prepay in full the Second Lien
Term Loan plus all accrued and unpaid interest on such prepaid principal and any
applicable prepayment premiums associated with such prepayment (such excess, the
“Remaining Net Cash Proceeds”), Borrowers shall prepay the Loans in an amount
equal to such Remaining Net Cash Proceeds as required by Section 2.1(c)(iii)(A)
of the Credit Agreement, with such prepayment to be applied to the Loans in
accordance with Section 2.1(e) and Section 2.2(c)(iv) of the Credit Agreement,
(iv) the Holdings Intercompany Loan shall be evidenced by a promissory note, all
payments under which are subordinated to the prior indefeasible payment in full
in cash of the Obligations in manner reasonably acceptable to Agent and which
otherwise contains terms reasonably satisfactory to Agent, the sole originally
executed counterpart of which shall be pledged and delivered to Agent, for the
benefit of Agent and Lenders, as security for the Obligations, and, in
connection therewith, Holdings and COMSYS IT shall have entered into a
subordination agreement with the Agent, in form and substance reasonably
satisfactory to the Agent, and shall have executed and delivered such other
documents as the Agent may reasonably request to evidence the subordination of
the Holdings Intercompany Loan, (v) the Borrowers shall have delivered to the
Agent (A) a funds flow describing the sources and uses of the Net Cash Proceeds
from the Contemplated Equity Issuance and (B) evidence reasonably satisfactory
to the Agent that the prepayment required pursuant to the foregoing clause
(ii) has been applied to the Second Lien Term Loan and, in the event such
prepayment results in the payment in full of the Second Lien Term Loan, the
Borrowers shall deliver a payoff letter evidencing the payment in full of the
Second Lien Term Loan and the termination of all Second Lien Debt Documents in
form and substance reasonable satisfactory to Agent, (vi) both before and after
giving pro forma effect to the Subsequent Second Lien Term Loan Prepayment, the
Borrowers shall have Net Borrowing Availability of not less than $25,000,000
(provided, that, for purposes of the foregoing clause (vi), in determining Net
Borrowing Availability, the Permanent Reserve shall not be deducted in the
calculation of the Borrowing Base) and (vii) the Contemplated Equity Issuance
shall have occurred on or prior to December 31, 2007.
     4. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

7



--------------------------------------------------------------------------------



 



  (a)   delivery to the Agent of the following documents, each duly authorized
and executed and in form and substance reasonably satisfactory to the Agent:

  (i)   this Amendment executed by each Credit Party that is a party hereto, the
Agent and the Lenders;     (ii)   original Amended and Substituted Revolving
Loan Notes executed by the Borrowers in favor of each Lender whose Revolving
Loan Commitment Amount shall be increased as a result of this Amendment;    
(iii)   original Amended and Substituted Term Notes executed by the Borrowers in
favor of each Lender whose Term Loan Commitment shall be increased as a result
of this Amendment;     (iv)   all documents, agreements and instruments required
to be delivered pursuant to Section 3 of the First Amendment;     (v)   a fee
letter executed by the Borrowers in favor of the Agent; and     (vi)   such
evidence of the authority of the Credit Parties to execute and deliver this
Amendment and all other Financing Documents delivered in connection herewith as
the Agent may require, including but not limited to a copy of resolutions duly
adopted by the board of directors (or other governing authority) of each such
Person, authorizing the execution by each such Person of this Amendment and the
other agreements, documents and instruments to be executed by each such Person
pursuant to this Amendment, certified as complete and correct by the corporate
secretary or similar officer of each such Person; and

  (b)   the delivery to Agent of a copy of the fully executed consent and
amendment to the Second Lien Debt Documents regarding the substance of this
Amendment (which shall include, without limitation, the Second Lien Lenders’
consent to the transactions contemplated by Section 3 of this Amendment) (the
“Corresponding Second Lien Amendment”), in form and substance reasonably
acceptable to the Agent, and evidence that all conditions contained in such
consent and amendment (other than the effectiveness of this Amendment) have been
satisfied;     (c)   the delivery to the Agent of a fully-executed original of
the Consent, First Amendment to and Reaffirmation of Intercreditor and Lien
Subordination Agreement executed by the Second Lien Agent, the Second Lien
Collateral Agent, the Second Lien Lenders, the Agent, the Borrowers and certain
other Credit Parties, in form and substance reasonably satisfactory to the
Agent;

8



--------------------------------------------------------------------------------



 



  (d)   the delivery to the Agent of a legal opinion from counsel to the Credit
Parties in form and substance reasonably acceptable to Agent;     (e)   the
Borrowers shall have delivered (and the Borrowers hereby covenant and agree to
pay) to the Agent for the ratable benefit of the Lenders, based on their
respective commitments on the date hereof prior to giving effect to this
Amendment and any Loans made on the date hereof, a non-refundable closing fee in
the aggregate amount of $152,569.14, which fee shall be fully earned and payable
as of the date hereof;     (f)   the Borrowers shall have delivered (and the
Borrowers hereby covenant and agree to pay) to the Agent for the ratable benefit
of the Lenders that are increasing their Revolving Loan Commitments and/or
making the Second Amendment Term Loan, based on their respective commitments
being issued on the Second Amendment Effective Date, a non-refundable closing
fee in the aggregate amount of $82,361.71, which fee shall be fully earned and
payable as of the date hereof;     (g)   the truth and accuracy of the
representations and warranties contained in Section 5 hereof; and     (h)   no
Default or Event of Default under the Credit Agreement, as amended hereby, shall
have occurred and be continuing.

     5. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
governmental body, agency or official (other than (i) routine corporate, tax,
ERISA, intellectual property, environmental filings and other filings from time
to time necessary in connection with the conduct of such Credit Party’s business
in the ordinary course, and (ii) recordings and filings in connection with the
Liens granted to the Agent under the Financing Documents) and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the Organizational Documents of any Credit Party or of
any agreement,

9



--------------------------------------------------------------------------------



 



      judgment, injunction, order, decree or other instrument binding upon it,
except for such failures to file, violations, conflicts, breaches or defaults as
could not reasonably be expected to have a Material Adverse Effect;     (c)  
this Amendment constitutes the valid and binding obligation of the Credit
Parties that are parties hereto, enforceable against such Persons in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and     (d)  
after giving effect to this Amendment, no Default or Event of Default exists.

     6. Addition of Lender. Upon the effectiveness of this Amendment, BMO and
each other Person party hereto hereby agrees and acknowledges that BMO shall be
a “Lender” under the Credit Agreement and each other Financing Document and
shall have the rights and obligations of a Lender thereunder. BMO hereby agrees
that BMO’s Revolving Loan Commitment Percentage and Term Loan Commitment
Percentage, in each case, upon the effectiveness of the amendments set forth
above, shall be as set forth on Exhibit A attached hereto and, upon the funding
of such Loans, Agent shall register BMO as a Lender, pursuant to the terms of
the Credit Agreement. BMO hereby (i) confirms that it has received a copy of the
Credit Agreement and the other Financing Documents, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to become a Lender under the Credit Agreement; (ii) agrees
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Financing Documents as are delegated to Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender; (v) represents that on the date of this Amendment it is not presently
aware of any facts that would cause it to make a claim under the Credit
Agreement; (vi) represents and warrants that BMO is not a foreign person (i.e.,
a person other than a United States person for United States Federal income tax
purposes); and (vii) represents and warrants that it has experience and
expertise in the making or the purchasing of loans such as the Loans, and that
it has acquired the interests described herein for its own account and without
any present intention of selling all or any portion of such interests. Any
notice or other communication required or permitted to be given to BMO shall be
given in the manner set forth in the Credit Agreement and addressed to BMO
Capital Markets Financing, Inc., 111 West Monroe Street, Fifth Floor, Chicago,
Illinois 606023; Attn: Kevin Delaplane; Facsimile No.: (312) 765-1641, Telephone
No.: (312) 461-2116; E-Mail Address: kevin.delaplane@bmo.com. The Funds
Administrator hereby consents to the addition of BMO as a “Lender” under the
Credit Agreement.
     7. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the

10



--------------------------------------------------------------------------------



 



Credit Agreement or any of the other Financing Documents or constitute a course
of conduct or dealing among the parties. Except as expressly stated herein, the
Agent and Lenders reserve all rights, privileges and remedies under the
Financing Documents. Except as amended or consented to hereby, the Credit
Agreement and other Financing Documents remain unmodified and in full force and
effect. All references in the Financing Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as amended and waived hereby.
     8. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     9. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     11. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     12. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof

11



--------------------------------------------------------------------------------



 



and supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
     13. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Financing Documents
remains in full force and effect and is hereby ratified and reaffirmed, subject
to the amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or Lenders or constitute a waiver of any provision of any of the Financing
Documents (except as expressly set forth herein) or serve to effect a novation
of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              BORROWERS:
 
            COMSYS SERVICES LLC, a Delaware limited liability company, as the
Funds Administrator and as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware
corporation, as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            PURE SOLUTIONS, INC., a Delaware corporation, as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              OTHER CREDIT PARTIES:
 
            COMSYS IT PARTNERS, INC., a Delaware corporation
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            PFI LLC, a Delaware limited liability company
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            COMSYS IT CANADA, INC., a North Carolina corporation
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              AGENT AND LENDER:
 
            MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Agent and a Lender
 
       
 
  By:   /s/ Scott E. Gast
 
       
 
  Name:   Scott E. Gast
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              LENDERS:
 
            GMAC COMMERCIAL FINANCE LLC, as Syndication Agent and as a Lender
 
       
 
  By:   /s/ Thomas Brent
 
       
 
  Name:   Thomas Brent
 
  Title:   Director
 
            ING CAPITAL LLC, as Co-Documentation Agent and as a Lender
 
       
 
  By:   /s/ Daryn K. Venéy
 
       
 
  Name:   Daryn K. Venéy
 
  Title:   Vice President
 
            ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a Lender
 
       
 
  By:   /s/ Martin Chin
 
       
 
  Name:   Martin Chin
 
  Title:   Senior Vice President
 
       
 
  By:   /s/ Joanna McFadden
 
       
 
  Name:   Joanna McFadden
 
  Title:   Assistant Vice President
 
            NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender
 
       
 
  By:   /s/ Ari Kaplan
 
       
 
  Name:   Ari Kaplan
 
  Title:   Vice President
 
            BMO CAPITAL MARKETS FINANCING, INC., as Co-Documentation Agent and
as a Lender
 
       
 
  By:   /s/ Kevin E. De Laplane
 
       
 
  Name:   Kevin E. De Laplane
 
  Title:   Manager/Director

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Annex A
Commitment Annex

                                  Lender   Revolving Loan     Revolving Loan    
Term Loan     Term Loan       Commitment     Commitment     Commitment    
Commitment       Amount     Percentage     Amount     Percentage  
Merrill Lynch Capital
  $ 41,700,000       28.75862 %   $ 4,400,000       44.00000 %
GMAC Commercial Finance LLC
  $ 26,200,000       18.06897 %   $ 1,900,000       19.00000 %
ING Capital LLC
  $ 23,100,000       15.93103 %   $ 1,800,000       18.00000 %
North Fork Business Capital Corporation
  $ 9,000,000       6.20690 %   $ 700,000       7.00000 %
Allied Irish Banks plc
  $ 26,200,000       18.06897 %     N/A       N/A  
BMO Capital Markets Financing, Inc.
  $ 18,800,000       12.96552 %   $ 1,200,000       12.00000 %
 
                       
 
                               
TOTALS
  $ 145,000,000.00       100 %   $ 10,000,000       100 %
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Second Amendment Term Loan

          Lender   Amount  
Merrill Lynch Capital
  $ 3,331,236.50  
GMAC Commercial Finance LLC
  $ 1,509,490.27  
ING Capital LLC
  $ 1,409,490.27  
North Fork Business Capital Corporation
  $ 494,468.56  
BMO Capital Markets Financing, Inc.
  $ 1,200,000.00  

 